Name: 89/426/EEC: Commission Decision of 10 May 1989 selecting rural areas eligible to receive Community assistance under objective 5 (b) as defined by Council Regulation (EEC) No 2052/88
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  regions and regional policy;  agricultural policy;  EU finance
 Date Published: 1989-07-12

 Avis juridique important|31989D042689/426/EEC: Commission Decision of 10 May 1989 selecting rural areas eligible to receive Community assistance under objective 5 (b) as defined by Council Regulation (EEC) No 2052/88 Official Journal L 198 , 12/07/1989 P. 0001 - 0015COMMISSION DECISION of 10 May 1989 selecting rural areas eligible to receive Community assistance under objective 5 (b) as defined by Council Regulation (EEC) No 2052/88 (89/426/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and and coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), and in particular Article 11 (2) thereof, Having regard to Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operation of the European Investment Bank and the other existing financial instruments (2), and in particular Article 4 (3) thereof, Whereas Article 11 (2) of Regulation (EEC) No 2052/88 and more precisely Article 4 (1) and (2) of Regulation (EEC) No 4253/88 lay down criteria for the selection of these areas; whereas Article 4 (4) of the latter Regulation requires the Commission to take care to ensure that assistance is effectively concentrated on areas suffering from the most serious problems of rural development; Whereas nine Member States have provided information to help the Commission to dertermine rural areas eligible for Community assistance under objective 5 (b) as defined by Regulation (EEC) No 2052/88; Whereas the areas set out in the Annex to this Decision correspond to the selection criteria of Article 11 (2) of Regulation (EEC) No 2052/88 and Article 4 (1) and (2) of Regulation (EEC) No 4253/88 bearing in mind the need to concentrate assistance in accordance with Article 4 (4) of the latter Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The regions eligible under objective 5 (b) as defined by Regulation (EEC) No 2052/88 shall be those listed in the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 May 1989. For the Commission Ray MAC SHARRY Member of Commission (1) OJ No L 185, 15. 7. 1988, p. 9. (2) OJ No L 374, 31. 12. 1988, p. 1. ANNEX LIST OF AREAS ELIGIBLE UNDER OBJECTIVE 5 (b) BELGIUM Arrondissements Communes Leuven Aarschot Begijnendijk Bekkevoort Diest Geetsbets Holsbeek Kortenaken Landen Linter Scherpenheuvel-Zichem Tielt-Winge Zoutleeuw Marche-en-Famenne All communes Dinant Beauraing BiÃ ¨vre Ciney ( ¹) Dinant ( ¹) Gedinne Hamois ( ¹) HastiÃ ¨re ( ¹) Havelange ( ¹) Houyet ( ¹) Rochefort Somme-Leuze Vresse-sur-Semois Bastogne All communes ( ¹) Part(s). DENMARK Eligible areas Agersoe Anholt Askoe Avernakoe Barsoe Birkholm Bjoernoe Bornholm Baagoe Drejoe Egholm Endelave Fejoe Femoe Fur Hjarnoe Hjortoe Langeland Lyoe Laesoe Mandoe Morsoe Nekseloe Omoe Oroe Sejeroe Samsoe Skaroe Strynoe Tunoe Venoe AEro AAroe GERMANY (FEDERAL REPUBLIC OF) Land Kreise Bayern Passau Deggendorf (that part of the north of the Donau, excluding Stadt Deggen- dorf ( ¹)) Freyung-Grafenau Regen Straubing-Bogen (that part to the north of the Donau) Cham Schwandorf Neustadt a. d. Waldnaab Bamberg Hassberge Schweinfurt: the following communes: Dittelbrunn, Michelau i. Steigerwald, Oberschwarzach, Stadtlauringen, Sulz- heim, Schonungen, UEchtelhausen, Euer- bach, Gochsheim, Grettstadt, Poppen- hausen, Wasserlosen, Donnersdorf, Sennfeld Rhoen-Grabfeld Bad Kissingen (excluding Stadt Bad Kissingen ( ¹)) Neustadt/Aisch-Bad Windsheim Ansbach Amberg-Sulzbach Tirschenreuth Wunsiedel i. F. Hof Bayreuth Kulmbach (excluding Stadt Kulmbach ( ¹)) Kronach Lichtenfels Coburg Hessen Vogelsbergkreis Werra-Meissner-Kreis (excluding Stadt Eschwege ( ¹)) Hersfeld-Rotenburg (excluding Stadt Hersfeld ( ¹)] Fulda (excluding Stadt Fulda ( ¹)) Niedersachsen Cloppenburg (excluding Stadt Cloppenburg ( ¹)) Ammerland (excluding Stadt Bad Zwischenahn ( ¹)) Aurich (excluding Stadt Aurich ( ¹)) Cuxhaven Leer (excluding Stadt Leer ( ¹)) Vechta (excluding Stadt Vechta ( ¹)) Luechow-Dannenberg Emsland (northern part, former Kreise Meppen and Aschendorf-Huemmling) Land Kreise Rheinland-Pfalz Kusel Daun Bitburg-Pruem Trier-Saarburg (excluding Stadt Trier ( ¹)) Baden-Wuerttemberg Alb-Donau-Kreis Sigmaringen Nordrhein-Westfalen Hoexter (excluding Stadt Warburg ( ¹) and Hoexter ( ¹)) Euskirchen: the following communes: Bad Muenstereifel, Blankenheim, Dah- lem, Kall, Nettersheim, Schleiden, Hellenthal, Mechernich, Buervenich Schleswig-Holstein Nordfriesland (southern part, former Kreise Eiderstedt and Husum (exclu- ding Stadt Husam ( ¹), including the North Frisian Islands)) Schleswig-Flensburg (former Kreis Schleswig, excluding Stadt Schleswig ( ¹)) Dithmarschen (excluding Stadt Heide ( ¹)) Saarland St Wendel (excluding Stadt St Wendel ( ¹)) Merzig-Wadern (eastern part, former Kreis Wadern, excluding Stadt Wadern ( ¹)) ( ¹) In each case residential areas are excluded. SPAIN Eja de los Caballeros Provincia Comarca Municipio Baleares Ibiza All Menorca All Tramontana Alaro Andraitx BaÃ ±albufar BuÃ ±ola Calvia Campanet Deya Escorca Esporlas Estellenchs Fornaltx Lloseta Mancor del Valle Pollensa PuigpuÃ ±ent Santa Maria del Cami Selva Soller Valldemosa Provincia Comarca Municipio Cantabria Arredondo Cabezon de Liebana Cabuerniga (Valle de) CamaleÃ ±o Campoo de Yuso Cillorigo-Castro Corvera de Toranzo Hermandad de Campoo de Suso Herrerias Lamason Lucna Micra PeÃ ±arrubia Pesaguero Poblaciones Potes Rionansa Rozas (Las) Ruente Ruesga S. Pedro de Romeral S. Roque de Riomiera Santiurde de Toranzo S. Vicente de la Barquera Saro Selaya Soba Tojos (Los) Tresviso Tudanca Valdaliga Valdeolea Valdeprado del Rio Valderredible Val de San Vicente Vegade Liebana Vega de Pas VillacarriedoVillafufre Villaverde de Trucios Gerona Cerdanya All Garrotxa All LÃ ©rida Alto Urgell All Conca All Las Garrigas All Pallars-Ribagorza All Valle ArÃ ¡n All Tarragona Priorato-Prades Arboli Bisbal de Falset Cabaces Capafons Cornudella Febro Figuera (La) Margalef Mont-ral Morera de Montsant (La) Palma de Ebro (La) Provincia Comarca Municipio Tarragona (cont'd) Priorato-Prades Pradell Prades Ulldemolins Vilanova de Prades Vilella Alta Conca de BarberÃ ¡ Barbara Montblanc Rocafort de Queralt Sarreal Senant Vallclara Vimbodi Segarra All Terra Alta All Huesca Jacetania All La Litera All Monegros All Ribagorza All Sobrarbe All Somontano All Zaragoza Borja All Calatayud All Caspe All Daroca All Ejea de los Caballeros All Almunia de DoÃ ±a Godina All Belchite All Teruel All Navarra Alpina All CantÃ ¡brica- Baja MontaÃ ±a Alsasua AnuÃ © Araiz Aranaz Arano Araquil Arbizu Areso Arruazu Atez Bacaicoa Basaburua Mayor Baztan Belascoain Bertiz-Arana Betelu Ciordia Provincia Comarca Municipio Ciriza Donamaria Echalar Echarri-Aranaz Elgorriaga Erasun Ergoyena Erro Esteribar Ezcabarte Ezcurra Goizueta Huarte-Araquil Ibargoiti Imoz IraÃ ±eta Ituren Iturmendi Izagaondoa JuslapeÃ ±a Labayen Lacunza Lanz Larraun Leiza Lesaca Monreal Odieta Oiz Olaibar Olazagutia Ollo Saldias Santesteban Sumbilla Ulzama Unciti Urdax Urdiain Urroz de Santesteban Vera de Bidasoa Vidaurreta Yanci Zabalza Zubicta Zugarramurdi Alava Valles Alaveses All MontaÃ ±a Alavesa All Madrid Lozoya-Somosierra All La Rioja Sierra Rioja Alta All Sierra Rioja Media All Sierra Rioja Baja All EWG:L555UMBE01.96 FF: 5UEN; SETUP: 01; Bediener: MARK; MC: X; Pr.: B; Kunde: 44678 Montan England 01 EWG:L555UMBE02.95 9. 7. 1989 FRANCE Region Arrondissements, cantons or communes Basse-Normandie Manche Arrondissements of Avranches and of St Lo Plus the cantons of BrÃ ©hal, Cerisy-la-Salle, Coutances, Gavray, Lessay, Montmartin-sur-Mer, PÃ ©riers, St Malo-de-la-Lande and St Sauveur-Lendelin (Arrondissement of Coutances) Orne Cantons of Athis-de-l'Orne, Briouze, Carrouges, Domfront, Exmes, Fiers Nord and Sud, GracÃ ©, Juvigny-sous-Andaine, La FertÃ ©-MacÃ ©, La FertÃ ©-FrÃ ªnel, Le Merlerault, Messei, Passais, Putanges-Pont-Ã crepin, Tinchebray, Trun and Vimoutiers Calvados Cantons of Aunay-sur-Odon, Caumont-l'EventÃ ©, CondÃ ©-sur-Noireau, Le BÃ ©ny-Bocage, St Sever-Calvados, Thury-Harcourt, Vassy, Villers-Bocage and Vire Communes of Bonneuil, Cordey, Curcy-sur-Orne, Fourneaux-le-Val, GoupilliÃ ¨res, Hamars, La Caine, Leffard, Le-Mesnil-Villement, Le DÃ ©troit, Les Isles-Bardel, Les Loges-Saulces, Martigny-sur-l'Ante, Montigny, Noron- l'Abbaye, OuffiÃ ¨res, Pierrefitte-en-Cinglais, Pierrepont, Pont-d'Ouilly, PrÃ ©aux- Bocage, Rapilly, St Germain-Langot, St Martin-de-Mieux, St Martin-de- Sallen and TrÃ ©prel Bretagne CÃ ´tes-du-Nord Cantons of Gouarec, La ChÃ ¨ze, MaÃ «l-Carhaix, MÃ »r-de-Bretagne, Merdrignac, Rostrenen and Uzel FinistÃ ¨re Cantons of Carhaix-Plouguer, ChÃ ¢teauneuf-du-Faou, Huelgoat, Le Faou, Pleyben, ScaÃ «r and Sizun; Ã ®le d'Ouessant Ille-et-Vilaine Cantons of Grand-Fougeray, Maure-de-Bretagne, Pipriac, PlÃ ©lan-le-Grand and Redon Morbihan Cantons of Allaire, ClÃ ©guÃ ©rec, Gourin, GuÃ ©mÃ ©nÃ ©-sur-Scorff Guer, Josselin, La Gacilly, La Roche-Bernard, La-TrinitÃ ©-PorhoÃ «t, Le FaouÃ «t, Malestroit, Mauron, PloÃ «rmel and Rohan; Islands of Belle-Ile and Groix Pays-de-Loire Mayenne Cantons of Bais, BiernÃ ©, Couptrain, Ã vron, Grez-en-BouÃ ¨re, Lassay- les-ChÃ ¢teaux, Le Horps, Meslay-du-Maine, MontsÃ »rs, PrÃ ©-en-Pail, Sainte-Suzanne and Villaines-la-Juhel Poitou-Charentes Charente Arrondissement of Confolens Plus the Cantons of Aubeterre-sur-Dronne, Balgnes-Sainte-Radegonde, Barbezieux-St Hilaire, Blanzac-Porcheresse, Brossac, Chalais, La Rochefoucauld, Montbron, Montmoreau-St Cybard, Villebois-Lavalette Charente-Maritime Cantons of Archiac, Ars-en-RÃ ©, Jonzac, Le ChÃ ¢teau-d'OlÃ ©ron, Marennes, Mirambeau, Montendre, Montlieu-la-Garde, Montguyon, Pons, Rochefort Nord, Sud and Centre, St Agnant, St Genis-de-Saintonge, St Martin-de-RÃ ©, St Pierre-d'OlÃ ©ron, St Savinien and Tonnay-CharenteVienne Cantons of Availles-Limouzine, La Trimouille, L'Isle-Jourdain, Lussac- les-ChÃ ¢teaux, Montmorilion and St Savin Centre Cher Cantons of Charenton-du-Cher, ChÃ ¢teaumeillant, La-Guerche-sur-l'Aubois, Le ChÃ ¢telet, LigniÃ ¨res, NÃ ©rondes Sancoins, St Amand-Montrond and Saulzais-le-Potier Indre Cantons of Aigurande, Ardentes, Argenton-sur-Creuse, BÃ ©lÃ ¢bre, BuzanÃ §ais, Ã guzon-ChantÃ ´me, La ChÃ ¢tre, Le Blanc, MÃ ©ziÃ ¨res-en-Brenne, Neuvy- St SÃ ©pulchre, St BenoÃ ®t-du-Sault, St Gaultier, Sainte-SÃ ©vÃ ¨re-sur-Indre and Tournon-St Martin Region Arrondissements, cantons or communes Bourgogne CÃ ´te-d'Or Cantons of Algnay-le-Duc, Baigneux-les-Juifs, ChÃ ¢tillion-sur-Seine, Grancey- le-ChÃ ¢teau-Neuvelle, Laignes, Liernais, Montigny-sur-Aube, PrÃ ©cy-sous- Thil, Recy-sur-Ource and Saulieu NiÃ ¨vre Arrondissementes of Clamecy and ChÃ ¢teau-Chinon Plus the cantons of Donzy, St Amand-en-Pulsaye and St Saulge SaÃ ´ne-et-Loire Arrondissement of Louhans Plus the cantons of Autun-Nord, Bourbon-Lancy, Charolles, Chauffailles, Digoin, Gueugnon, Issy-l'Ã vÃ ªque, La Clayette, Lucenay-l'Ã vÃ ªque, Marcigny, Mesvres, Palinges, Paray-le-Monial, St Bonnet-de-Joux, St LÃ ©ger-sous-Beuvray, Semur-en-Brionnais and Tournus Yonne Cantons of Ancy-le-Franc, Availon, BlÃ ©neau, Charny, Cruzy-le-ChÃ ¢tel, Flogny-la-Chapelle, Guillon, L'Isle-sur-Serein, Noyers, QuarrÃ ©-les-Tombes, St Fargeau, St Sauveur-en-Pauisaye, Tonnerre, Toucy and VÃ ©zelay Lorraine Meuse Arrondissements of Bar-Le-Duc and Commercy Vosges Arrondissement of NeufchÃ ¢teau Alsace Haut-Rhin Cantons of Altkirch, Dannemarie and Hirsingue Cantons of Huningue, excluding the communes of Huningue, Rosenau, St Louis and Village-Neuf, and canton of Sierentz, excluding the communes of Kembs and Sierentz Plus the following communes: Aspach-le-Bas, Aspach-le-Haut, Bernwiller, Bettlach, Bruebach, Brunstatt, Burnhaupt-le-Bas, Burnhaupt-le-Haut, Didenheim, Durmenach, Eschentzwiller, Flaxlanden, Gaifingue, Helmsbrunn, Linsdorf, Mooslargue, Morschwiller-le-Bas, Muespach, Muespach-le-Haut, Roppentzwiller, Schweighouse-Thann, Werentzhouse and Zillisheim Champagne-Ardennes Haute-Marne Arrondissement of Langres and the cantons of Bourmont, Clefmont, Poissons and St Blin-Semilly Franche-Comte Haute-SaÃ ´ne Cantons of Amance, Champlitte, Combeaufontaine, Jussey and Vitrey- sur-Mance Jura Arrondissement of St Claude Cantons of Arbois, Arinthod, Champagnole, Clairvaux-les-Lacs, Les-Planches-en Montagne, Nozeroy, Orgelet, Poligny, St Julien, Salins-les-Bains and Villers-Farlay Plus the following communes: L'AubÃ ©pin, Augisey, Baume-les-Messieurs, Beaufort, Blois-sur-Seille, Blye, Bornay, Briod, ChÃ ¢teau-Chalon, ChÃ ¢tillon, Chevreaux, ConliÃ ¨ge, CranÃ §ot, Le Fied, Frontenay, Geruge, Gizia, Granges-sur-Baume, Graye-et-Charnay, Grusse, Ladoye-sur-Seille, La Marre, Lavigny, Loisia, Macornay, MenÃ ©tru-le-Vignoble, Mirebel, Moiron, Montaigu, Montagna-le-Reconduit, Nantey, Nevy-sur-Seille, Nogna, Poids-de-Fiole, Publy, Revigny, Rosay, Rotalier, St Jean-d'Ã treux, St Laurent-La-Roche, St Maur, Senaud, Thoissia, Val-d'Ã py, Verges, VÃ ©ria, Vernantois, Vevy and Voituer Limousin CorrÃ ¨ze The whole dÃ ©partement, excluding the five cantons of Brive-la-Gaillarde Creuse The whole dÃ ©partement Haute-Vienne The whole dÃ ©partement, excluding the 16 cantons of Limoges Regio Arrondissements, cantons or communes Auvergne Allier Cantons of Bourbon-L'Archambault, Chevagnes, Dompierre-sur-Besbre, Lapalisse, Le Mayet-de-Montagne, Le Donjon, Lurcy-LÃ ©vis, Moulins Ouest and Moulins Sud, Yzeure Cantons of Souvigny, excluding the communes of Besson, Bresnay and Chemilly; of Le Montet, excluding the communes of ChÃ ¢tel-de-Neuvre and Meillard; and Neuilly-le-RÃ ©al, excluding the communes of La FertÃ ©-Hauterive and Saint-GÃ ©rand-de-Vaux Plus the following communes: Bert, Busset, Chantelle, La Chapelle, ChÃ ¢telperron, Chezelle, Chirat-l'Ã glise, Chouvigny, Coutansouze, Deneuille-lÃ ¨s-Chantelle, Ã chassiÃ ¨res, Fleuriel, Jaligny-sur-Besbre, LafÃ ©line, Lalizolle, Liernolles, Louroux-de-Bouble, Molles, Monestier, Nades, St LÃ ©on, Sorbier, Target, Thionne and Voussac Cantal The whole dÃ ©partement Haute-Loire The whole dÃ ©partement, excluding the following communes: Auzon, Bournoncle-St Pierre, Chambezon, Chassignolles, FrugÃ ¨res-les-Mines, Lempdes, LÃ ©otoing, Saint-GÃ ©ron, Sainte-Florine, Saint-Hilaire, Vergongheon, VÃ ©rÃ ©zoux Puy-de-DÃ ´me Arrondissement of Ambert Cantons of Besse-et-St Anastaise, Billom, Bourg-Lastic, Clermont-Ferrand (excluding Clermont-Ferrand Est), Combronde, CourplÃ ¨re, Herment, Latour-d'Auvergne, Manzat, Menat, Montaigut, Pionsat, Pontaumur, Pontgibaud, Riom-Ouest, Rochefort-Montagne, St Amand-Tallende, St Dier-d'Auvergne, St Gervais-d'Auvergne, St RÃ ©my-sur-Durolle, Tauves, Thiers, Veyre-Monton and Vic-le-Comte Cantons of ChÃ ¢teldon, excluding the commune of Puy-Guillaume, and Clermont-Ferrand Est, excluding the communes of Aulnat, Gerzat and Malintrat Plus the following communes of Artonne, Bulhon, Chadeleuf, Champeix, Chas, ChÃ ¢telguyon, Chauriat, Coudes, Cournon-d'Auvergne, Dallet, Grandeyrolles, Lezoux, Ludesse, Mezel, Montaigut-le-Blanc, Montpeyroux, NÃ ©ronde- sur-Dore, Neschers, OrlÃ ©at, Peschadoires, Ravel, Riom, St Bonnet-lÃ ¨s-Allier, St Bonnet-prÃ ¨s-Riom, St Jean-d'Heurs, St Nectaire and Vertaizon Aquitaine Dordogne The whole dÃ ©partement, excluding the cantons of PÃ ©rigueux Centre, Nord-Est and Ouest, and the cantons of Bergerac 1 and 2 Gironde Cantons of Bazas, Captieux, Grignols, St Symphorien and Villandraut Landes Cantons of Gabarret, Labrit, Morcenx, Pissos, Roquefort, Sore, Sabres, Tartas-Est and Tartas-Ouest Lot-et-Garonne The whole dÃ ©partement, excluding the five cantons of Agen, the cantons of Villeneuve-sur-Lot-Nord and Villeneuve-sur-Lot-Sud, and the cantons of Marmande-Ouest and Marmande-Est PyrÃ ©nÃ ©es-Atlantiques Cantons of Accous, Aramits, Arudy, Espelette, Iholdy, Laruns, MaulÃ ©on-Licharre, Oleron-Sainte-Marie-Ouest, St Etienne-de-BaÃ ¯gorry, St Jean-Pied-de-Port and Tardets-Sorholus Cantons of Oloron-Sainte-Marie-Est, excluding the communes of Poey-d'Oloron and SaucÃ ¨de Plus the following communes: Arthez-d'Asson, Ascain, Asson, Bruges- Capbis-Mifaget, Hasparren, Haut-de-Bosdarros, Lohitzun-Oyhercq, Lestelle-BÃ ©tharram, Mendionde, Pagolle Midi-PyrÃ ©nÃ ©es AriÃ ¨ge The whole dÃ ©partement, excluding the canton of Saverdun Aveyron The whole dÃ ©partement, excluding the cantons of Aubin, Conques, Capdenac-Gare and Decazeville Haute-Garonne Cantons of Aspet, Aurignac, Auterive, BagnÃ ¨res-de-Luchon, Barbazan, Boulogne-sur-Gesse, Carbonne, CazÃ ¨res, Cintegabelle, Le Fousseret, L'Isle-en-Dodon, Montesquieu-Volvestre, MontrÃ ©jeau, Rieumes, Rieux, St BÃ ©at, St Gaudens, St Martory and Salles-du-Salat Gers Arrondissement of Mirande, excluding the canton of Riscle Region Arrondissementes, cantons of communes Lot The whole dÃ ©partement, excluding the cantons of Cajarc, Figeay, Lacapelle-Marival, LatronquiÃ ¨re and Livernon Hautes-PyrÃ ©nÃ ©es Arrondissement of ArgelÃ ¨s-Gazost and BagnÃ ¨res-de-Bigorre Plus the cantons of Castelnau-RiviÃ ¨re-Basse, Castelnau-Magnoac, Galan, Maubourguet, Pouyastruc, Rabastens-de-Bigorre, Tournay, Trie-sur-BaÃ ¯se and Vis-en-Bigorre Tarn Cantons of AnglÃ ¨s, Brassac, Dourgne, LabruguiÃ ¨re, Lacaune, Mazamet-Sud-Ouest and Mazamet-Nord-Est, Murat-sur-TÃ ¨bre, Roquecourbe, St Amans-Souit, Salvagnac and Vabre Tarn-et-Garonne Cantons of Bourg-de-Visa, Caussade, Caylus, LafranÃ §aise, Lauzerte, Moissac 1 and 2, Monclar-de-Quercy, Montaigu-de-Quercy, Montpezat-de-Quercy, MoliÃ ¨res, NÃ ¨grepelisse, St Antonin-Noble-Val and Valence Languedoc-Roussillon Aude Cantons of Axat, Belcaire, Chalabre, Couiza, Limoux, Durban-CorbiÃ ¨res, Lagrasse, Mas-CabardÃ ¨s, Mouthoumet, Quillan, Salssac, St Hilaire and Tuchan Plus the following communes: Aragon, Cabrespine, Castans, Caunes-Minervois, Cenne-MonestiÃ ©s, Citou, Escueillens-et-St Just-de-BÃ ©lengard, Issel, La PomarÃ ¨de, LabÃ ©cÃ ¨de-Lauragais, Les Brunels, LespinassiÃ ¨re, Limousis, Montolieau, Monthaut, Moussouiens, Pomy, Raissac-sur-Lampy, St Martin-le-Vieil, St Papoul, SallÃ ¨les-CarbardÃ ¨s, TrÃ ©ville, Verdun-en-Lauragais, Villemagne, Villeneuve-Minervois and Villespy LozÃ ¨re The whole dÃ ©partement HÃ ©rault Cantons of BÃ ©darieux, La Salvetat-sur-Agout, Le Caylar, LodÃ ¨ve, Lunas, Olargues, St Gervais-sur-Mare, St Martin-de-Londres and St Pons-de-ThomlÃ ¨res Plus the following communes: Argelliers, Aumelas, Babeau-Bouldoux, Cabrerolles, Cassagnoles, Caussiniojouls, Cazevielle, Celles, FÃ ©lines-Minervols, Ferrals-les-Montagnes, FerriÃ ¨res-les-Verreries, Fos, La BoissiÃ ¨re, La Caunette, Liausson, Minerve, Montesquieu, PuÃ ©chabon, Roquessels, St Guilhem-le-DÃ ©sert, St Nazaire-de-Ladarez, Salasc and Vailhan PyrÃ ©nÃ ©es-Orientales Arrondissement of Prades Cantons of Arles-sur-Tech, CÃ ©ret, Latour-de-France, St Paul-de-Fenouillet, Port Vendres-CÃ ´te Vermeille and Prats-de-Mollo-La-Preste Plus the following communes: ArgelÃ ¨s-sur-Mer, Caixas, Laroque-des-AlbÃ ¨res, Passa-Llauro-TordÃ ¨res and SorÃ ¨de RhÃ ´ne-Alpes Ain Cantons of Belley, BrÃ ©nod, CeyzÃ ©riat, Champagne-en-Valromey, Coligny, Hauteville-LompnÃ ¨s, Izernore, Lhuis, Montrevei-en-Bresse, Poncin, Pont- de-Vaux, St Rambert-en-Bugey, St Trivier-de-Courtes, Seyssel, Treffort- Cuisiat and Virieu-le-Grand ArdÃ ¨che The whole dÃ ©partement, excluding the cantons of Bourg-St AndÃ ©ol and Vallon-Pont-d'Arc DrÃ ´me Cantons of Bourdeaux, Buis-les-Baronnies, ChÃ ¢tillon-en-Diois, Die, La-Motte-Chalancon, Luc-en-Diois, RÃ ©muzat, Saillans and SÃ ©deron IsÃ ¨re Cantons of Cielles, Corps, La Mure, Mens, Monestier-de-Clermont and Valbonnais Provence-Alpes-CÃ ´te-d'Azur Alpes-de-Haute-Provence The whole dÃ ©partement Hautes-Alpes The whole dÃ ©partement EWG:L555UMBE02.95 FF: 5UEN; SETUP: 01; Bediener: MARL; MC: S; Pr.: A; Kunde: L555UMBE02 - 44678 EWG:L555UMBE03.96 8. 7. 1989 ITALY Region Provincia Communes Toscana Lucca Camporgiano Careggine Castelnuovo di Garfagnana Castiglione di Garfagnana Fosciandora Gallicano Giuncugnano Minucciano Molazzana Piazza al Serchio Pieve Fosciana San Romano in Garfagnana Sillano Vagli di Sotto Vergemoli Villa Collemandina Grosseto All Siena Abbadia San Salvatore Castiglione d'Orcia Piancastagnaio Radicofani Lazio Frosinone Acquafondata Acuto Alatri Alvito Amaseno Aquino Arce Arnara Arpino Atina Ausonia Belmonte Castello Boville Ernica Broccostella Campoli Appennino Casalattico Casalvieri Castelliri Castelnuovo Parano Castro dei Volsci Castrocielo Ceprano Cervaro Colfelice Colle San Magno Collepardo Coreno Ausonio Esperia Falvaterra Filettino Fiuggi Fontana Liri Fontechiari Fumone Gallinaro Giuliano di Roma Guarcino Monte San Giovanni Campano Morolo Paliano Pastena Region Provincia Communes Pescosolido Picinisco Pico Piglio Pignataro Interamna PofiPosta Fibreno Ripi Rocca d'Arce Roccasecca San Biagio Saracinisco San Donato Val di Comino San Giorgio a Liri San Giovanni Incarico San Vittore del Lazio Santopadre Sant'Ambrogio sul Garigliano Sant'Andrea del Garigliano Sant'Apollinare Sant'Elia Fiumerapido Serrone Settefrati Sgurgola Strangolagalli Supino Terelle Torre Cajetani Torrice Trevi nel Lazio Trivigliano Vallecorsa Vallemaio Vallerotonda Veroli Vicalvi Vico nel Lazio Villa Santa Lucia Villa Santo Stefano Villalatina Viticuso Rieti Accumoli Amatrice Antrodoco Ascrea Belmonte in Sabina Borbona Borgo Velino Borgorose Casaprota Castel di Tora Castel Sant'Angelo Cittareale Collalto Sabino Colle di Tora Collegiove Concerviano Fiamignano Longone Sabino Marcetelli Micigliano Monteleone Sabino Nespolo Orvinio Paganico Pescorocchiano Region Provincia Communes Lazio (cont'd) Rieti Petrella Salto Poggio Moiano Posta Pozzaglia Sabino Rocca Sinibalda Scandriglia Torricella in Sabina Turania Varco Sabino Viterbo Aquapendente Bagnoregio Barbarano Romano Bassano in Teverina Blera Bolsena Calcata Capodimonte Capranica Carbognano Castel Sant'Elia Castiglione in Teverina Civita Castellana Civitella d'Agliano Corchiano Fabrica di Roma Faleria Farnese Gallese Gradoli Graffignano Grotte di Castro Ischia di Castro Latera Lubriano Marta Montefiascone Monterosi Nepi Onano Oriolo Romano Orte Proceno San Lorenzo Nuovo Sutri Valentano Vasanello Vejano Vignanello Villa San Giovanni in Tuscia Latina Bassiano Campodimele Castelforte Cori Fondi Formia Gaeta Itri Lenola Maenza Monte San Biagio Norma Prossedi Priverno Rocca Massima Roccagorga Roccasecca dei Volsci Sermoneta Sezze Region Provincia Communes Sonnino Sperlonga Spigno Saturnia Terracina Umbria Perugia Assisi Bevagna Campello sul Clitunno Cascia Castel Ritaldi Cerreto di Spoleto Citerna Costacciaro CittÃ di Castello Foligno Fossato di Vico Giano nell'Umbria Gualdo Cattaneo Gualdo Tadino Gubbio Lisciano Niccone Massa Martana Monte Santa Maria Tiberina Montefalco Monteleone di Spoleto Montone Nocera Umbria Norcia Pietralunga Poggiodomo Preci San Giustino Sant'Anatolia di Narco Scheggia e Pascelupo Scheggino Sellano Sigillo Spello Trevi Umbertide Valfabbrica Vallo di Nera Valtopina Terni Acquasparta Marche Ascoli Piceno All Macerata Acquacanina Apiro Belforte del Chienti Bolognola Caldarola Camerino Camporotondo di Fiastrone Castelraimondo Castelsantangelo sul Nera Cessapalombo Cingoli Colmurano Fiastra Fiordimonte Fiuminata Gagliole Gualdo Loro Piceno Monte San Martino Region Provincia Communes Marche (cont'd) Macerata Montecavallo Muccia Penna San Giovanni Pieve Torina Pievebovigliana Pioraco Poggio San Vicino Ripe San Ginesio San Ginesio San Severino Marche Sant'Angelo in Pontano Sarnano Sefro Serrapetrona Serravalle di Chienti Tolentino Ussita Visso Ancona Belvedere Otrense Castelbellino Castelplanio Cupramontana Filottrano Jesi Maiolati Spontini Monsano Monte RobertoMontecarotto Morro d'Alba Poggio San Marcello San Marcello San Paolo di Jesi Santa Maria Nuova Staffolo Piemonte Asti Bubbio Cassinasco Cessole Loazzolo Mombaldone Monastero Bormida Olmo Gentile Roccaverano San Giorgio Scarampi Serole Sessame Vesime Alessandria Cartosio Cassinelle Castelletto d'Erro Cavatore Denice Malvicino Merana Molare Montechiaro d'Acqui Morbello Pareto Ponzone Spigno Monferrato Cuneo Albaretto della Torre Arguello Belvedere Langhe Benevello Bergolo Bonvicino Region Provincia Communes Borgomale Bosia Bossolasco Camerana Castelletto Uzzone Castellino Tanaro Castino Cerreto Langhe CigliÃ ¨ Cissone Cortemilia Cravanzana Feisoglio Gorzegno Gottasecca Igliano Lequio Berria Levice Marsaglia Mombarcaro Monesiglio Murazzano Niella Belbo Paroldo Perletto Pezzolo Valle Uzzone Prunetto Roascio Rocca CigliÃ ¨ Rocchetta Belbo Sale delle Langhe Saliceto San Benedetto Belbo Serravalle Langhe Somano Torre Bormida Torresina Bolzano (autono- mous province) Avelengo - Hafling Badia - Abtei Barbiano - Barbian Braies - Prags Brennero - Brenner Bressanone - Brixen Brunico - Bruneck Caines - Kuens Campo di Trens - Freienfeld Campo Tures - Sand in Taufers Castelbello Ciardes - Kastelbelltschars Castelrotto - Kastelruth Cermes - Tscherms Chienes - Kiens Chiusa - Clausen Cornedo all'Isarco - Karneid Corvara in Badia - Corvara Curon Venosta - Graun im Vinschgau Dobbiaco - Toblach Falzes - Pfalzen FiÃ ¨ allo Sciliar - Voels am Schlern Fortezza - Franzensfeste Funes - Villnoss Gais - Gais Gargazzone - Gargazon Glorenza - Glurns La Valle - Wengen Region Provincia Communes Piemonte (cont'd) Bolzano (autono- mous province) Laces - Latsch Lagundo - Algund Laion - Lajen Lana - Lana Lasa - Laas Lauregno - Laurein Luson - Lusen Malles Venosta - Mals im Vinschgau Marebbe - Enneberg Marlengo - Marlin Martello - Martell Meltina - Molten Monguelfo - Welsberg Moso in Passiria - Moos in Passeier Nalles - Nals Naturno - Naturns Naz Sciaves - Natz Schabs Nova Levante - Welschnofen Nova Ponente - Deutschnofen Ortisei - St. Ulrich in Groeden Parcines - Partschins Perca - Percha Plaus - Plaus Ponte Gardena - Waidbruk Postal - Burgstall Prato allo Stelvio - Prad am Stilfserjoch Predoi - Prettau Proves - Proveis Racines - Ratschings Rasun Anterselva - Rasen Antholz Renon - Ritten Rifiano - Riffian Rio di Pusteria - Mauhlbach Rodengo - Rodeneck San Candido - Innichen San Genesio Atesino - Jenesien San Leonardo in Passiria - St. Leonhard in Passeier San Lorenzo di Sebato - St. Lorenzen San Martino in Badia - St. Martin in Thurn San Martino in Passiria - St. Martin in Passeier San Pancrazio - St. Pankraz in Ulten Santa Cristina Valgaedena - St. Cristina in Groeden Sarentino - Sarntal Scena - Schonna Selva dei Molini - Muhlwald Selva di Val Gaedena - Wolkenstein in Groeden Senales - Schnals Senale-San Felice - U. L. Frau im Walde St. Felix Sesto - Sexten Silandro - Schlanders Sluderno - Schluderns Stelvio - Stilfs Terento - Terenten Tesimo - Tisens Tires - Tiers Tirolo - Tirol Tubre - Taufers im Munstertal Ultimo - Ulten Region Provincia Communes Val di Vizze - Pfitsch Valdaora - Olang Valle Aurina - Ahrntal Valle di Casies - Gsies Vandoies - Vintl Varna - Vahrm Velturno - Feldthurns Verano - Voran Villa Bassa - Niederdorf Villandro - Villanders Vipiteno - Sterzing Trento (autono- mous province) Albiano Aldeno Amblar Andalo Balsega di PinÃ ¨ Bedollo Bieno Bosentino Bresimo Brez CagnÃ ² Calavino Calceranica al Lago Caldes Caldonazzo Campodenno Canal San Bovo Carzano Castelfondo Castello Tesino Castelnuovo Cavareno Cavedago Cavedine Cavizzana Cembra Centa San NicolÃ ² Cimone Cinte Tesino Cis Civezzano Cles Cloz Coredo CunevoDambel Denno Don Faedo Fai della Paganella Faver Fierozzo Flavon Fondo Fornace Frassilongo Garniga Giovo Grauno Grigno Grumes Imer Ivano-Fracen Lasino Lavarone Lavis Lisignago Region Provincia Communes Piemonte (cont'd) Trento (autono- mous province) Livo Lona-Lases Luserna MalÃ ¨ Malosco Mezzano Mezzocorona Mezzolombardo Molveno Monclassico Nanno Nave San Rocco Novaledo Ospedaletto Padergnone PalÃ ¹ del Fersina Pieve Tesino Rabbi RevÃ ² Romallo Romeno Roncegno Ronchi Valsugana Ronzone RoverÃ ¨ della Luna RuffrÃ ¨ Rumo Samone San Michele all'Adige Sant'Orsola Sanzeno Sarnonico Scurelle Segonzano Sfruz Smarano Sover Spera Spormaggiore Sporminore Strigno Taio Tassullo Telve Telve di Sopra Tenna Terlago Terres Terzolas Ton Torcegno Tres Tuenno Valda Vattaro VervÃ ² Vezzano Vignola-Falesina Vigolo Vattaro Villa Agnedo Zambana Veneto Venezia Campolongo Maggiore Ceggia Chioggia Cona Eraclea Fossalta di Piave Region Provincia Communes Meolo Musile di Piave Noventa di Piave San DonÃ di Piave Torre di Mosto Padova Agna Anguillara Veneta ArquÃ Petrarca Arre Arzergrande Bagnoli di Sopra Baone Barbona Battaglia Terme Borgoricco Bovolenta Brugine Campo San Martino Camposanpiero Campodarsego Campodoro Candiana Carceri Carmignano di Brenta Carrara San Giorgio Carrara Santo Stefano Cartura Cascale di Scodosia Castelbaldo Cinto Euganeo Cittadella Codevigo Conselve Correzzola Curtarolo Este Fontaniva Galliera Veneta Galzignano Terme Gazzo Grantorto Granze Legnaro Loreggia Lozzo Atestino MaserÃ di Padova Masi Massanzago Megliadino San Fidenzio Megliadino San Vitale Merlara Monselice Montagnana Ospedaletto Euganeo Pernumia Piacenza d'Adige Piazzola sul Brenta Piombino Dese Piove di Sacco Polverara Ponso Pontelongo Pozzonovo Saletto San Giorgio delle Pertiche San Giorgio in Bosco San Martino di Lupari San Pietro in Gu Region Provincia Communes Veneto (cont'd) Padova San Pietro Viminario Santa Giustina in Colle Santa Margherita d'Adige Sant'Elena Sant'Urbano Sant'Angelo di Piove di Sacco Solesino Stanghella Terrassa Padovana Tombolo Trebaseleghe Tribano Urbana Vescovana Vighizzolo d'Este Vigodarzere Vigonza Villa del Conte Villa Estense Villafranca Padovana Villanova di Camposampiero Vo Rovigo Ariano nel Polesine Bagnolo di Po Canaro Castelguglielmo Castelnovo Bariano Ceneselli Corbola Costa di Rovigo Ficarolo Fiesso Umbertiano Frassinelle Polesine Gavello Giacciano con Baruchella Loreo Lusia Melara Papozze Pettorazza Grimani Polesella Rosolina San Bellino San Martino di Venezze Stienta Trecenta Villadose Villanova Marchesana Region Provincia Communes Treviso Cessalto Chiarano Cimadolmo Fontanelle Gorgo al Monticano MansuÃ ¨ Meduna di Livenza Motta di Livenza Oderzo Ormelle Ponte di Piave PortobuffolÃ ¨ Salgareda San Paolo di Piave Zenson di PiaveLUXEMBOURG Communes Boulaide Lac-Haute-SÃ »re Neunhausen Winseler Esch/SÃ »re Arsdorf Bigonville NETHERLANDS Provincie Areas Friesland Noord-Friesland Zuidoost-Friesland Zuidwest-Friesland Ameland Schiermonnikoog Vijeland Terschelling UNITED KINGDOM Area Administrative areas Highlands and Islands of Scotland Highland region and the island areas of Orkney, Shetland and the Western Isles, Argyll and Bute plus Arran and the Cumbraes and parts of Moray district (i.e. Highlands and Islands Development Board Area) Intermediate areas of Dumfries and Galloway Stranraer, Newton Stewart and Stewartry travel-to-work areas and part of Girvan travel-to-work area Rural Wales The counties of Dyfed, Powys and Gwynedd excluding: - Llanelli, - the part of the Conway and Colwyn travel-to-work area in Gwynedd, and - the parts of Swansea, Ebbw Vale, Abergavenny and Aberdare, classified under objective 2 Assisted areas of Devon and Cornwall Travel-to-work areas of Plymouth and Bude Travel-to-work areas of Bodmin and Liskeard, Newquay, Redruth and Camborne, Falmouth, Helston, Penzance and St Ives. The Isles of Scilly